McMurray, Presiding Judge.
Defendant was convicted of the offenses of armed robbery (four counts), theft by taking of an automobile and burglary. Defendant’s motion for new trial was denied and he appeals. Held:
Defendant’s appointed attorney has now filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), contending that after careful review of transcript and record counsel feels that any appeal from said conviction would be frivolous and without legal basis. In accordance with Anders v. California, supra, counsel filed a brief setting forth anything of record which might arguably support the appeal. A copy of the motion to withdraw as counsel and said brief were served upon the defendant. Counsel has met all requirements of Anders v. California, supra, and Bethay v. State, 237 Ga. 625 (229 SE2d 406). Since the filing of the motion to withdraw and counsel’s brief, defendant has offered no objection and has not raised any further enumerations of error or valid ground for appeal.
As required by Bethay v. State, 237 Ga. 625, supra, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the points raised, though persuasively presented, have no merit nor does our independent examination disclose any errors of substance.
In further compliance with Anders v. California, 386 U. S. 738, supra, we have fully and carefully examined the record and transcript and find no reversible error. A rational trier of fact could reasonably have found from the evidence adduced at trial proof of the guilt of the defendant beyond a reasonable doubt of the offenses for which he was tried and convicted. See Mullis v. State, 248 Ga. 338 (1) (282 SE2d 334); Anderson v. State, 248 Ga. 682, 683 (285 SE2d 533).
Accordingly, we find the appeal to be wholly frivolous and counsel’s motion to withdraw is granted. See Heard v. State, 248 Ga. 348, 349 (283 SE2d 270).

Motion granted, judgment affirmed.


Shulman, C. J., and Birdsong, J., concur.

Adam P. Cerbone, for appellant.
Spencer Lawton, Jr., District Attorney, for appellee.